Citation Nr: 0308864	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for residuals of Agent 
Orange, claimed as soft tissue lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's representative 
included the issue of entitlement to service connection for a 
left leg disorder in a May 2000 informal hearing 
presentation.  Although the veteran filed a claim for a left 
leg disorder in July 1998, he did not submit a notice of 
disagreement with the November 1998 rating decision that 
denied service connection for that disorder.  

When this case was previously before the Board in June 2000, 
it was remanded to the RO for additional development.  While 
the case was pending before the RO, the RO in July 2002 
readjudicated the claim for service connection for a left leg 
disorder because of the intervening enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.  The veteran was informed of this determination later 
the same month.  

A rating decision dated in January 2003 granted service 
connection for dermatophytosis, variously diagnosed as tinea 
pedis and tinea versicolor, and for a right wrist disorder.  
Accordingly, those issues are no longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran does not have a current hearing disability.  

3.  The veteran's episodes of low back pain in service were 
acute and transitory and resolved; it is not shown that any 
current low back pathology is related to service or to an 
incident of service origin.  

4.  Although the veteran served in Vietnam during the Vietnam 
era, it is not shown that he has non-Hodgkin's lymphoma or 
soft tissue sarcoma or that any diagnosed lipoma is due to 
his presumed exposure to Agent Orange during his Vietnam 
service.  


CONCLUSIONS OF LAW

1.  Defective hearing was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2002.  

2.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).  

3.  Service connection for residuals of exposure to Agent 
Orange, claimed as soft tissue lymphoma, is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

A.  Defective hearing

The service medical records reflect that on examination for 
service entrance in September 1968, the veteran's pure tone 
thresholds, in decibels, were -5, -5, 10, and 5 in the right 
ear, and 0, 0, 20, and 20 in the left ear at 500, 1,000, 
2,000, and 4, 000 Hertz, respectively.  

Audiometric testing conducted in November 1968 revealed pure 
tone thresholds, in decibels, of 10, 15, 25, 15, 5, and 15 in 
the right ear, and 15, 15, 25, 25, 20, and 20 in the left ear 
at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, 
respectively.  

Audiometric testing performed in June 1970 showed pure tone 
thresholds, in decibels, of 15, 10, 5, 15, 5, and 10 in the 
right ear, and 5, 10, 15, 20, 10, and 15 in the left ear at 
500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, 
respectively.  

In January 1971, the veteran was seen at a service dispensary 
for a complaint of intermittent pain in the left ear.  The 
impression following examination was ear pain of unknown 
etiology.  Audiometric testing conducted at that time 
revealed pure tone thresholds, in decibels, of 20, 20, 20, 
25, 10, and 25 in the right ear, and 20, 15, 25, 30, 30, and 
30 in the left ear at 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 Hertz, respectively.  

When examined for separation in April 1972, the veteran's 
pure tone thresholds, in decibels, were 25, 20, 25, 30, 30, 
and 25 in the right ear, and 25, 25, 30, 30, 25, and 35 in 
the left ear at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
Hertz, respectively.  It was noted that a history of ear 
trouble referred to an episode of otitis of the left ear in 
January 1971, which was said to have responded to medication 
and to have resulted in no complications or sequelae.  

On a VA audiology evaluation in November 2002, the veteran's 
pure tone thresholds, in decibels, were 20, 20, 30, 30, and 
25 in the right ear, and 10, 15, 35, 35, and 15 in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  His speech 
recognition scores using the Maryland CNC test were 94 
percent in the right ear and 96 percent in the left ear.  His 
hearing was described as within normal limits bilaterally.  

For purposes of entitlement to service connection, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) 
(section 3.385 is for application only to determine whether 
there is current hearing disability, not whether the 
audiometric data in service showed a hearing loss as defined 
by that section).  

The audiology results obtained in November 2002 demonstrate 
that the veteran does not have a current hearing disability 
for purposes of entitlement to VA compensation benefits.  The 
law is well settled that service connection for a claimed 
disability is not warranted in the absence of evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997) (claimant must have disability at 
time of application for benefits and not merely findings in 
service); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in absence of 
proof of a current disability, there can be no valid claim); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability).  In the absence of competent medical evidence of 
a current hearing disability within the meaning of 38 C.F.R. 
§ 3.385, service connection for defective hearing is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  

B.  Low back disability

The service medical records are negative for complaints or 
finding of low back disability, except for an episode in 
February 1972, when the veteran was seen at a service clinic 
with a complaint of low back pain since the previous Friday 
(i.e., three days previously), when he lifted a battery out 
of a car.  He reported that he had had some trouble in the 
past and that he had a soft bed.  An examination showed a 
slight lumbar spasm, which was treated conservatively.  

In late March 1972, the veteran was again seen for a 
complaint of low back pain, which was said to be very mild 
but made worse with lifting.  There was no radiation of the 
pain.  No motor or sensory problem was present, nor was there 
any spasm, limitation of range of motion, or local 
tenderness.  X-rays of the lumbosacral spine in April 1972 
showed that a normal lumbar lordosis was maintained and that 
the vertebral bodies were intact.  The disc spaces were 
normal, and no degenerative changes were seen.  

Although the veteran reported a history of recurrent back 
pain on a history elicited in conjunction with his separation 
examination in April 1972, a back disorder was not found on 
clinical examination.  

The earliest documentation of any significant back complaints 
following service is in November 1989, when the veteran was 
seen by a private physician for a complaint of right low back 
pain of three days' duration with radiation into the 
buttocks.  It was reported that there was no known injury.  
The examiner remarked that the veteran actually described 
pain just to the right coccyx and not in the back at all.  
The assessment was possible incipient pilonidal cyst versus 
trauma to the region.  

The record shows that the veteran was seen privately in 
January 1995 for chronic sacroiliac strain with sacroiliac 
dysfunction, paresthesia, and myositis.  The date of onset of 
these problems was said to be six years previously, although 
it was also reported that the veteran had first hurt his back 
25 years previously when he was lowering a gas tank off a 
plane and the tank still had gas in it.  The veteran 
indicated that since that time, his back would get sore when 
he worked on his car.  He said that he pulled his back six 
years previously while moving a desk when the person on the 
other end dropped it.  Four years previously, his back got 
worse after moving pallets.  Eight months after that, his 
right leg went numb, he said.  Now, he complained of constant 
pain in his low back and buttock and of intermittent numbness 
down his right lower extremity laterally.  

VA chest X-rays were interpreted by the radiologist in March 
1998 as showing mild mid-thoracic scoliosis with associated 
degenerative disc disease.  

When seen by a private physician in September 1999, the 
veteran complained of intermittent right lower back pain of 
only about 10 years' duration that began gradually.  An 
evaluation by Dr. Ehlert at that time noted a long history of 
back pain.  His diagnostic impression was mild degenerative 
joint disease with chronic symptoms, apparently of the 
lumbosacral spine.  

A private CT scan of the pelvis in May 2000 included an 
impression of mild lumbosacral junction spondylosis deformans 
without gross central canal stenosis.  

However, X-rays of the lumbosacral spine by VA in August 2001 
showed only degenerative disc disease at L2-3 with 
straightening of the normal lordotic curvature suggestive of 
muscle spasm.  

The VA orthopedic examiner who examined the veteran in August 
2001 reported that he had reviewed the record and had found 
that there was a possibility of a back injury in 1970 while 
the veteran was on active duty.  However, following an 
examination and review of the record, the examiner concluded 
that the veteran's symptoms were exaggerated and noted that 
he had a history of low back pain with a prior interpretation 
of mild lumbosacral junction spondylosis with a normal 
examination.  The examiner stated that he did not believe 
that the veteran had a significant spondylosis currently.  He 
noted the X-ray findings but was of the opinion that any 
current low back pathology was unrelated to an injury in 
service, especially in view of the fact that the veteran's 
low back was normal and showed a full range of motion in 
1990, nearly 20 years following service.  Although the 
examiner noted the records of the chiropractor from 1995, the 
orthopedic examiner did not find that the chiropractor had 
rendered a definitive diagnosis with respect to the veteran's 
low back.  

The record is essentially devoid of any competent medical 
evidence relating any current low back disorder to service or 
to any incident of service origin.  To the extent that the 
chiropractor in 1995 related a low back disorder to service, 
he did so solely on the basis of history rendered by the 
veteran.  However, the Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(Board not required to accept uncorroborated testimony of 
claimant as to dental treatment during service; Board not 
bound to accept physicians' opinions based on claimant's 
recitation of events).  See also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis); Swann v. Brown, 
5 Vet. App. 229 (1993) (holding that the Board was not 
required to accept the medical opinions of two doctors who 
rendered diagnoses of post-traumatic stress disorder almost 
20 years after claimant's separation from service and who 
relied on history as related by the appellant as the basis 
for those diagnoses); Black v. Brown, 5 Vet. App. 177, 180 
(1993) (Board may reject medical opinions relating a low back 
disorder to service that are general conclusions based on 
history furnished by appellant that are unsupported by 
clinical evidence and do not take into account the possible 
effects of post service injuries).  

The Board gives considerable weight to the opinion of the VA 
examiner who actually reviewed the record in August 2001 and 
concluded that the current low back pathology was unrelated 
to service.  See Wilson v. Derwinski, 2 Vet. App. 16, 20-21 
(1991) (an opinion relating a current disability to service 
has more probative value when it takes into account the 
records of prior medical treatment so that the opinion is a 
fully informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).  

Although a VA outpatient note dated in May 2002 reflects the 
veteran's history of back injury in service, when a heavy 
tank caused "massive flexion of his back," there is no 
indication that the examiner reviewed the record.  The 
assessment was low back pain that "may be" related to 
degenerative joint disease and a history of trauma, but no 
definite finding was entered or conclusion reached.  In any 
case, any such opinion couched in the language of speculation 
("may be") would be without probative value because service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2002).  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  

Although the veteran rejects the conclusion of the August 
2001 examiner that he was exaggerating symptoms, the examiner 
possesses medical expertise that the veteran lacks and is 
thus entitled to render an opinion regarding the severity of 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995) (a claimant is capable of providing evidence of 
symptomatology but, as a layperson, is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms).  

The Board accordingly concludes that the preponderance of the 
evidence is against the claim for service connection for low 
back disability.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

C.  Residuals of Agent Orange exposure

The record shows that the veteran's decorations include the 
Vietnam Service Medal.  The medical evidence indicates on the 
basis of history that he served at several air bases in 
Vietnam as a jet mechanic and crew chief.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established by law for specific 
diseases.  The list of diseases entitled to service 
connection on the basis of presumptive Agent Orange exposure 
includes non-Hodgkin's lymphoma and soft tissue sarcoma.  See 
38 C.F.R. § 3.309(e).  

The veteran's initial claim for service connection for 
residuals of Agent Orange exposure was received in November 
1997.  In July 1998, he clarified his claim by stating that 
he had been diagnosed with soft tissue "lymphoma" 
associated with exposure to Agent Orange.  In a statement 
received in October 2001, the veteran said that "I do have 
soft tissue lumps on both my legs and a lump in my right 
testicle" and that it was his understanding from reading the 
"Agent Orange Review" for veterans that soft tissue lumps 
can be caused by Agent Orange.  In April 2002, the veteran 
said that he had claimed entitlement to Agent Orange benefits 
"due to the lymphomas on my legs, . . . "  

Despite the extensive private and VA medical evidence of 
record, however, no diagnosis of non-Hodgkin's lymphoma or 
soft tissue sarcoma is shown.  There is thus no entitlement 
to service connection for those disabilities, whether on a 
presumptive Agent Orange basis or on the basis of direct 
incurrence.  See Brammer v. Derwinski, 3 Vet. App. at 225; 
Rabideau v. Derwinski, 2 Vet. App. at 143-44.  

A VA physician noted in March 1998 that he had followed the 
veteran for the previous six years and that he had had a 
benign lipoma behind his left knee that had been stable for 
more than 20 years.  It seems probable that the veteran's 
reference to soft tissue lymphoma was in reality a reference 
to soft tissue lipoma.  A lipoma is a benign, soft, rubbery 
encapsulated tumor of adipose tissue, usually composed of 
mature fat cells.  Dorland's Illustrated Medical Dictionary 
949 (28th ed. 1994).  It generally occurs as a solitary 
lesion in the subcutaneous tissue of the trunk, nucha, or 
forearms but may occur in the deeper soft tissues.  Id.  

As a lipoma is not a listed Agent Orange disease, there is no 
legal entitlement to service connection on a presumptive 
Agent Orange basis for the diagnosed lipoma.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  

Moreover, despite the rebuttable presumption that the veteran 
was exposed to Agent Orange while serving in Vietnam during 
the Vietnam era, 38 U.S.C.A. § 1116(f), the record contains 
no competent medical evidence attributing any diagnosed 
lipoma to the presumed exposure.  Although no doubt sincere 
in his belief regarding his claim for service connection, the 
veteran as a layperson is not competent to render opinions on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. at 284, and 
cases cited therein.  See also 38 C.F.R. § 3.159(a)(1) (2002) 
(defining competent medical evidence as "evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions" or statements "conveying sound medical principles 
found in medical treatises," as well as statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses).  

In the absence of competent medical evidence establishing the 
presence of non-Hodgkin's lymphoma or any other presumptive 
Agent Orange disease, or showing that any current lipoma is 
related to the presumed exposure to Agent Orange during his 
Vietnam service, the veteran's claim for service connection 
for residuals of Agent Orange exposure must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for defective hearing is denied.  

Service connection for low back disability is denied.  

Service connection for residuals of exposure to Agent Orange, 
claimed as soft tissue lymphoma, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

